Case 1:20-cv-25220-XXXX Document 1-2 Entered on FLSD Docket 12/23/2020 Page 1 of 14




                          EXHIBIT B
            Case 1:20-cv-25220-XXXX Document 1-2 Entered on FLSD Docket 12/23/2020 Page 2 of 14




        US6819539                                               Nokia 2V (“The Accused Product”)
8. An apparatus            The accused product utilizes an apparatus comprising: a detection circuit (e.g., a battery monitoring circuit)
comprising: a detection    configured to generate a signal (e.g., voltage or current notification) having on event condition (e.g., if state
circuit configured to      is high or low).
generate a signal having
on event condition; and    As shown below, the Nokia 2V utilizes a Qualcomm Snapdragon 425 processor (i.e. MSM8917).




                           https://www.nokia.com/phones/en_us/nokia-2-v
Case 1:20-cv-25220-XXXX Document 1-2 Entered on FLSD Docket 12/23/2020 Page 3 of 14




            https://www.nokia.com/phones/en_us/nokia-2-v

            As shown below, the Snapdragon 425 includes a battery monitoring circuit that generates a signal based
            upon the occurrence of a certain condition (in this case voltage variances for normal values).
Case 1:20-cv-25220-XXXX Document 1-2 Entered on FLSD Docket 12/23/2020 Page 4 of 14




            https://android.googlesource.com/kernel/msm/+/android-
            7.1.0_r0.2/arch/arm/boot/dts/qcom/msm8917.dtsi




            https://android.googlesource.com/kernel/msm/+/refs/heads/android-msm-angler-3.10-
            nougat/drivers/power/battery_current_limit.c
             Case 1:20-cv-25220-XXXX Document 1-2 Entered on FLSD Docket 12/23/2020 Page 5 of 14




                           https://android.googlesource.com/kernel/msm/+/refs/heads/android-msm-asus-3.10-nougat-mr1-wear-
                           release/include/linux/qpnp/qpnp-adc.h

a storage circuit          The accused product comprises a storage circuit (e.g., L2 cache) configured to store said event (e.g., if state
configured to store said   is high or low).
event;
                           As shown below, the Snapdragon 425 includes an L2 cache that stores voltage variance events.




                           https://www.qualcomm.com/products/snapdragon-425-mobile-platform
            Case 1:20-cv-25220-XXXX Document 1-2 Entered on FLSD Docket 12/23/2020 Page 6 of 14




                            https://www.anandtech.com/show/7591/answered-by-the-experts-arms-cortex-a53-lead-architect-peter-
                            greenhalgh

a table configured to store The accused product comprises a table (e.g., a table containing various thresholds) configured to store a
a plurality of event types; plurality of event types (e.g., if state is high or low).
and
                            As shown in the code below, the Snapdragon 425 utilizes a table that defines various voltage conditions
                            and their corresponding thresholds.
             Case 1:20-cv-25220-XXXX Document 1-2 Entered on FLSD Docket 12/23/2020 Page 7 of 14




                              https://android.googlesource.com/kernel/msm/+/android-
                              7.1.0_r0.2/arch/arm/boot/dts/qcom/msm8917.dtsi


a circuit configured to (i)   The accused product comprises a circuit (e.g., resource power manager circuit) configured to (i) reset (e.g.,
reset when said event         cpu_down) when said event condition is a first predetermined type (e.g., when bcl_soc_state ==
condition is a first          BCL_LOW_THRESHOLD OR bcl_vph_state == BCL_LOW_THRESHOLD) and (ii) implement recover
predetermined type and        action (e.g., cpu_up) when said event condition is a second predetermined type (e.g., when bcl_soc_state
(ii) implement recover        is not equal to BCL_LOW_THRESHOLD, bcl_vph_state is not equal to BCL_LOW_THRESHOLD and
action when said event        bcl_ibat_state is not equal to BCL_HIGH_THRESHOLD), wherein said first and second predetermined
condition is a second         types are determined in response to a comparison of said event to said plurality of event types stored in
predetermined type,           said table (e.g. the comparison of collected values with stored thresholds).
wherein said first and
second predetermined
types are determined in
response to a comparison
of said event to said
plurality of event types
stored in said table.
Case 1:20-cv-25220-XXXX Document 1-2 Entered on FLSD Docket 12/23/2020 Page 8 of 14




            https://android.googlesource.com/kernel/msm/+/android-7.1.0_r0.2/Documentation/arm/msm/rpm.txt




            https://www.slideshare.net/linaroorg/lcu14-210-qualcomm-snapdragon-power-management-unique-
            challenges-for-power-frameworks
Case 1:20-cv-25220-XXXX Document 1-2 Entered on FLSD Docket 12/23/2020 Page 9 of 14




            https://android.googlesource.com/kernel/msm/+/refs/heads/android-msm-angler-3.10-
            nougat/drivers/power/battery_current_limit.c
Case 1:20-cv-25220-XXXX Document 1-2 Entered on FLSD Docket 12/23/2020 Page 10 of 14




            https://android.googlesource.com/kernel/msm/+/refs/heads/android-msm-angler-3.10-
            nougat/drivers/power/battery_current_limit.c
Case 1:20-cv-25220-XXXX Document 1-2 Entered on FLSD Docket 12/23/2020 Page 11 of 14




            https://android.googlesource.com/kernel/msm/+/android-
            7.1.0_r0.2/arch/arm/boot/dts/qcom/msm8917.dtsi

            Threshold Values from the table (dtsi) are imported into the battery_current_limit module thru a record
            data type (bcl).
Case 1:20-cv-25220-XXXX Document 1-2 Entered on FLSD Docket 12/23/2020 Page 12 of 14




            The values of the table are now inside the record, bcl. The State of Charge low threshold is saved in a
            variable soc_low_threshold.




            https://android.googlesource.com/kernel/msm/+/refs/heads/android-msm-angler-3.10-
            nougat/drivers/power/battery_current_limit.c
Case 1:20-cv-25220-XXXX Document 1-2 Entered on FLSD Docket 12/23/2020 Page 13 of 14




            https://android.googlesource.com/kernel/msm/+/refs/heads/android-msm-angler-3.10-
            nougat/include/linux/msm_bcl.h
Case 1:20-cv-25220-XXXX Document 1-2 Entered on FLSD Docket 12/23/2020 Page 14 of 14




            https://android.googlesource.com/kernel/msm/+/refs/heads/android-msm-angler-3.10-
            nougat/drivers/power/battery_current_limit.c

            The new values of bcl_vph_state and bcl_ibat_state are compared against the threshold values from the
            table.
